Citation Nr: 1622152	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-26 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for status-post fractured right ankle.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to February 2000 and from March 2003 to March 2004.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In February 2015 the Board remanded this claim to the agency of original jurisdiction (AOJ) for additional development.  The Board finds that the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Throughout the claim period, status-post fractured right ankle is manifested by no more than moderate limitation of motion and function loss of the right ankle.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for status-post fractured right ankle have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinsek, 580 F.3d 1270, 1277 (2009).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of treatment and examinations.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the Veteran, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  38 C.F.R. § 4.40. Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has reviewed all the evidence contained in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has been assigned a 10 percent rating for his service-connected status-post fractured right ankle disability under 38 C.F.R. § 4.71, Diagnostic Code (DC) 5271 (2015).

Under DC 5271, limitation of ankle motion is rated as 10 percent disabling when "moderate" in degree and 20 percent disabling when "marked" in degree. 38 C.F.R. § 4.71a , DC 5271 (2015).   

The terms "moderate" and "marked" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2015).

The normal ranges of motion of the ankle are 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II (2015).

The Veteran claims entitlement to a rating in excess of 10 percent for his right ankle disability.  In February 2009, he claimed increased pain in his right ankle due to physical activity.  See February 2009 VA Form 21-4138.

The Veteran was afforded a VA examination in February 2009.  He reported that he experienced swelling and "giving way" in his right ankle.  He also reported pain, aching, and cramping that limited physical activities.  He indicated that he did not receive any treatment for his right ankle condition, and did not require the use of an assistive device.  On examination, the Veteran had a normal gait.  Right ankle range of motion was normal with 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  He had pain at 18 degrees of dorsiflexion and at 30 degrees of plantar flexion.  The examiner noted that the Veteran had pain after repetitive use, but no fatigue, weakness, incoordination, or additional limitation of motion.  X-rays of the right ankle were normal with no indication of malunion to the os calcis or astralgus. 

In March 2010, the Veteran underwent an additional examination through a private podiatrist.  At this examination, the private podiatrist found objective evidence of instability in the right ankle on lateral push and pull.  This finding was attributed to the Veteran's service-connected right ankle injury, and the private provider indicated that the Veteran would experience discomfort and swelling with athletic activity.  Initial treatment would consist of physical therapy and ankle support.  Surgery was not recommended.  

The Veteran was afforded a VA examination in April 2015.  He reported constant pain after prolonged walking or running that does not cause incapacitation.  He further reported the occasional use of an ankle brace when playing sports, and indicated that he does not receive any treatment for his right ankle disability.  Regarding functional limitations, he reported the ability to stand for up to three minutes, walk a few hundred meters, and no limitations with sitting or driving.  The examiner diagnosed status-post fractured right ankle with residual discomfort.  Objective factors were tenderness at anterolateral joint line with pain on hop test.  On examination, the Veteran had a normal gait.  Right ankle range of motion was 5 degrees of dorsiflexion and 35 degrees of plantar flexion.  There was evidence of pain with weight-bearing and on plantar flexion, but it did not result or cause functional loss.  There was also evidence of pain with repetitive use and additional loss of function of motion after three repetitions.  Range of motion after three repetitions was 0 degrees dorsiflexion and 40 degrees plantar flexion.  The examiner noted that ankle instability or dislocation was suspected, but there was no evidence of instability or laxity on objective testing.  There was no ankylosis and muscle strength was normal with no atrophy.  The examiner noted that he was unable to provide an opinion without resorting to speculation on whether the Veteran had pain, weakness, fatigability or incoordination with repeated use or during flare-ups as the examination was not being conducted under those circumstances.  

In addition, on April 2015 examination there was evidence of scars.  The scars were not painful or unstable, and did not cover a total area equal to or greater than 39 square centimeters.  The Veteran had vertical scars extending from the right Achilles tendon to the right ankle measuring 16 centimeters length by 0.5 centimeters width.  

Under DC 5271, a 20 percent rating requires that limitation of ankle motion be "marked."  As discussed above, normal range of motion is measured as 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  

The preponderance of the evidence indicates that a rating in excess of 10 percent for status-post fractured right ankle is not warranted for any portion of the relevant period.  In this regard, the evidence does not demonstrate marked limitation of right ankle motion.  While the evidence demonstrated pain on weight-bearing, there was no indication of additional loss of function or regular or constant use of assistive device to ambulate.  Notably, during the most recent VA examination the Veteran reported occasional use of an ankle brace, and that he worked at a rental company that required a lot of walking.  During both VA examinations, he reported pain with physical activity, but had a normal gait.  On April 2015 VA examination he had 5 degrees of dorsiflexion and 35 degrees of plantar flexion.  Notably, during the April 2015 VA examination, there was evidence of pain with repetitive use, with 5 degrees of additional loss of dorsiflexion and 5 degrees gain of plantar flexion after three repetitions.  Such right ankle symptoms most closely approximate the criteria for a 10 percent rating, which is indicative of moderate limitation of ankle motion.

The Board has considered additional limitation of function per 38 C.F.R. §§ 4.40  and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  In this regard, the Veteran has complained of pain, instability, fatigability, flare-ups and swelling. However, despite the noted symptoms, the objective evidence of record does not show any additional functional limitation that is tantamount to marked interference in range of motion.  Notably, on April 2015 VA examination, pain was present after repetitive testing with 5 degrees of additional loss of dorsiflexion and 5 degrees gain of plantar flexion.  Although instability was noted in March 2010 private treatment notes, at the most recent April 2015 VA examination the examiner noted that ankle instability or dislocation was suspected, but there was no evidence of laxity or instability on objective testing.  The ankle had normal strength and was radiographically normal except for a couple of accessory ossicles.  As such, a rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.71a, DC 5271.

The Board has also considered whether a higher rating is warranted under an alternate Diagnostic Codes.  However there is no evidence of any ankylosis, malunion of the os calcis or astragalus, or astragalectomy at any time during the claim period.  Hence, a rating in excess of 10 percent for a right ankle disability is not warranted.  38 C.F.R. §§ 4.7, 4.71a, DCs 5270, 5272-5274 (2015).

As noted, the medical evidence shows scars on April 2015 examination attributed to the status-post fractured right ankle disability.  However, there is no evidence that the right ankle scars were painful/tender, unstable, deep, nonlinear, covers an area of 144 square inches or more, or limits function of the right ankle in any way.  As such, a separate, compensable rating for the right ankle scars cannot be assigned.  See 38 C.F.R. § 4.118, DCs 7801-7805 (2015).

In support of his claim, the Veteran has submitted statements describing the daily pain he experiences.  See Veteran's NOD dated February 2010; May 2010 VA Form 9.  The Board recognizes that the Veteran is competent to report on what he sees and feels.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  It is noted that the degree of deformity, weakness and fatigue exhibited on testing has not been severe.  The exhibited pain has been noted on examination and the resulting limitation of function is contemplated in the current evaluation.  

In reaching this decision, the Board considered the benefit-of-the-doubt rule. However, the preponderance of the evidence is against the Veteran's claim for an increased evaluation, as the Veteran's symptomatology most closely approximates that contemplated by a 10 percent evaluation.  Therefore, an evaluation in excess of 10 percent is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, neither the first nor second Thun element is satisfied.  The Veteran's service-connected right ankle disability has symptoms arising from a right ankle injury, including pain and limitations in range of motion of the ankle.  These signs and symptoms are contemplated by the rating schedule.  March 2010 private treatment notes show evidence of instability in the right ankle, and at the most recent VA examination in April 2015 the Veteran reported occasional use of an ankle brace.  However, on April 2015 examination, there was no evidence of laxity.  

Given the variety of ways in which the rating schedule contemplates body areas affected and treatment for ankle disabilities, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria contemplate his symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  During the relevant period, there is no indication of any hospitalizations due to his right ankle disability and there is no indication that he is solely unemployable due to this disability. 

Therefore, the Veteran's right ankle disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, referral for consideration of extraschedular rating is not warranted.

As mentioned, there is no evidence that the Veteran's right ankle disability renders him unemployable.  The record contains evidence that the Veteran currently works.  On April 2015 examination, the examiner noted that the Veteran worked for a rental company that required extensive walking.  Although the Veteran claims pain with movement, he reported that he missed two days of work during the year attributed to his right ankle disability.  Thus, the Board finds that a claim for a TDIU has not been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a disability rating in excess of 10 percent for status-post fractured right ankle is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


